Title: To George Washington from Major General Joseph Spencer, 16 February 1777
From: Spencer, Joseph
To: Washington, George



Dear Genl
Providence Febuary 16th 1777

Yesterday I Receivd your Excellencys favour, of 1st and 6th Instant and am Happy to find that the Steps I have taken meet with your Excellency’s approbation, I have proceeded in no matters that Incur Expense (except what is necessary for the subsistance of the army) without the Consent and advice of all the Genl officers in this army, I have applyed to the Several New England States to Supply me with Cash necessary to Enable me to provide the necessary Articles for the subsistance of the army, that belongs to the Department of the Quartermaster Genl, Desireing them respectively to supply in proportion to the troops they had sent here, have heitherto been able in the way of their seperate Advancements of Cash to procure necessary’s for the army—but I hope if this army Continues here your Excelency will order some Cash here, and a paymaster under such regulations as your Excellency Shall think proper before Long, that I may be releiv’d from the trouble of the affore mentioned applications and the army from the Danger of Suffering for the want of Supplies, and also that I may be Enabled to Discharge the Debts Incurd by building boats &c. in preparation for the Designd attack, with reguard to making a Decent on Rhode Island I have always been of the opinion that Crossing a river and Landing in the presence of the Enemy was Very Dangerous in Common Cases, and that it is Commonly Very Deficult in such a

Case to secure a safe retreat, these are matters that have had my first attention and Enquiry when this subject of making an attack has been under Consideration. by the best Information I Can get, we Can Land on Rhode Island near a place Cald Howlands Ferry on a point that makes out from Rhode Island on which we have built a redoubt, that from the redoubt for a Considerable space towards the Island is Level, and that the point is so over Looked by heigh Ground on the opposite shore where we have a batery with some Guns, that at present the Enemy dare not come on to pretend to Stay on the point, or to occupy the redoubt, and our people Can, and do, Land on the point at present when they please, it is also said by Admiral Hopkins and Every Gentleman that I have Conversed with on the subject that the Channel about the afforesaid point is Very Crooked and narrow and not deep Enough onely at High water for a ship of force to Lay in and that there is no Danger of the Enemies Ships attempting to block up that Passage, and Especially as we Shall have guns on Each side of that narrow pass, for those reasons I beleive that we Can pass said river at this place with a good Degree of Safety, and have our retreat made secure, we are of opinion Could we have a reasonable number of good men well Equiped to Enable us to make a Decent on Rhode Island that our success would be highly probable, though I Can by no means say it would be Certain—in Case troops should arrive here, which I shall Endevour to hasten as fast as possible, we Shall probably be ready to make the tryal in a few days, and I hope by the blessing of heaven at Last to drive the Enemy from Rhode Island, and be ready our Selves to join the western army I Shall without Delay advise your Excellency of every Important matter that happens. I have the Honor to be with Great Respect and Esteem your Excellencys Most Obedient Humble Servant

Jos. Spencer

